Title: John Adams to Thomas Jefferson, 28 June 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy June 28th 1813
          It is very true, that “the denunciations of the Priesthood are fulminated against every Advocate for a compleat Freedom of Religion.” Comminations, I believe, would be plenteously pronounced, by even the most liberal of them, against Atheism, Deism; against every Man who disbelieved or doubted the Resurrection of Jesus or the Miracles of the New
			 Testament. Priestley himself would denounce the man who Should deny The Apocalyps, or the Prophecies of Daniel. Priestley and Lindsay both have denounced as Idolaters and Blasphemers, all the Trinitarians and even the Arrians. Poor weak Man, when will thy Perfection arrive! Perfectibility I Shall not deny: for a greater Character than Priestley or Godwin has Said “Be ye perfect &c.” For my part, I cannot deal damnation round the land on all I judge the Foes of God or Man,
			 But I did not intend to Say a Word on this Subject,
			 in this Letter. As much of it as you please
			 hereafter: but let me now return to Politicks.
          With Some difficulty, I have hunted up, or down, “the Address of the young men of the City of Philadelphia, the District of Southwark, and the Northern Liberties:” and the Answer.
          The Addressers Say “Actuated by the same principles on which our forefathers atchieved their independence, the recent Attempts of a foreign Power to derogate from the dignity and rights of our country, awaken our liveliest Sensibility, and our Strongest indignation.” Huzza my brave Boys! Could Thomas Jefferson or John Adams, hear these Words, with insensibility, and without Emotion? These Boys afterwards add “We regard our Liberty and Independence, as the richest portion given Us by our Ancestors.” And, who
			 were these Ancestors? Among them were Thomas Jefferson and John Adams. And I very cooly believe that no two Men among those Ancestors did more towards it than those two. Could either, hear this like Statues? If, one
			 hundred years hence, your Letters and mine Should See the light I hope
			 the Reader, will hunt up this Address and read it all: and remember that We were then engaged or on the point of engaging in a War with France. I Shall not repeat the Answer, till We come to the
			 paragraph, upon which you criticised to Dr Priestley: though every Word of it is true, and I now rejoice to See it recorded; and though I had wholly forgotten
			 it.
          The Paragraph is “Science and Morals are the great Pillars on which this Country has been raised to its present population, Oppulence and prosperity, and these alone, can advance, Support and preserve it.” “Without wishing to damp the Ardor of curiosity, or influence the freedom of inquiry, I will hazard a prediction, that after the most industrious and impartial Researches, the longest liver of you all, will find no Principles, Institutions, or Systems of Education, more fit, in general to be transmitted to your Posterity, than those you have received from your Ancestors.”
          Now, compare the paragraph in the Answer, with the paragraph in the Address, as both are quoted above: and See if We can find the Extent and the limits of the meaning of both.
          Who composed that Army of fine young Fellows that was then before my Eyes? There were among them, Roman Catholicks English Episcopalians, Sct Scotch and American Presbyterians, Methodists, Moravians, Anababtists, German Lutherans, German Calvinists Universalists, Arians, Priestleyans, Socinians, Independents, Congregationalists, Horse Protestants and House Protestants, Deists and Atheists; and “Protestans qui ne croyent rien.” Very few however of Several of these Species. Never the less all Educated in the general Principles of Christianity: and the general Principles of English and American Liberty.
          Could my Answer, be understood, by any candid Reader or Hearer, to recommend, to all the others, the general Principles, Institutions or Systems of Education of the Roman Catholicks? or those of the Quakers? or those of the Presbyterians? or those of the Menonists? or those of the Methodists? or those of the Moravians? or those of the Universalists? or those of the Philosophers? No.
          The general Principles, on which the Fathers Atchieved Independence, were the only Principles in which, that beautiful Assembly of young Gentlemen could Unite, and these Principles only could be intended by them in their Address, or by me in my Answer. And what were these general Principles? I answer, the general Principles of Christianity, in which all those Sects were United: And the general Principles of English and American Liberty, in which all those young Men United, and which had United all Parties in America, in Majorities Sufficient to assert and maintain her Independence.
          Now I will avow, that I then believed, and now believe, that those general Principles of Christianity, are as eternal and immutable, as the Existence and Attributes of God: and that those Principles of Liberty, are as unalterable as human Nature and our terrestrial, mundane System. I could therefore Safely Say, consistently with all my then and present Information, that I believed they would never make Discoveries in contradiction to these general Principles. In favour of these general Principles in Phylosophy, Religion and Government, I could fill Sheets of quotations from Frederick of Prussia, from
			 Hume, Gibbon, Bolingbroke,
			 Reausseau and
			 Voltaire; as well as
			 Newton and Locke: not to mention thousands of Divines and Philosophers of inferiour Fame.
          I might have flattered myself that my Sentiments were Sufficiently known to have protected me against Suspicions of narrow thoughts contracted Sentiments, biggotted, enthusiastic or Superstitious Principles civil political philosophical, or ecclesiastical. The first Sentence of the Preface to my Defence of the Constitutions, Vol. 1, printed in 1787 is in these Words “The Arts and Sciences, in general, during the three or four last centuries, have had a regular course of progressive improvement. The Inventions in Mechanic Arts, the discoveries in natural Philosophy, navigation and commerce, and the Advancement of civilization and humanity, have occasioned Changes in the condition of the World and the human Character, which would have astonished the most refined Nations of Antiquity.” &c I will quote no farther: but request you to read again that whole page, and then Say whether the Writer of it, could be Suspected of recommending to youth, “to look backward, instead of forward” for instruction and Improvement.
          This Letter is already too long. In my next I Shall consider “The Terrorism of the day.” Mean time, I am as
          ever; your FriendJohn Adams
        